IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONALD MILES,                              : No. 117 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Review and the Petition for Writ of

Supersedeas are DENIED.